                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                  No. 5:14-CR-269-BR
                                  No. 5:16-CV-233-BR

YVANTZ PIERRE,                                        )
                                                      )
                      Petitioner,                     )
                                                      )
               v.                                     )      ORDER
                                                      )
UNITED STATES OF AMERICA,                             )
                                                      )
                      Respondent.                     )

       This matter is before the court on petitioner’s motion to lift the stay, vacate his conviction

on Count 2, and to schedule resentencing on Count 1, in light of the decision in United States v.

Davis, 139 S. Ct. 2319 (U.S. 2019). (DE # 64.) The motion indicates that petitioner withdraws

the ineffective assistance of counsel claim he raised in his 28 U.S.C. § 2255 motion. (DE # 64,

at 3.) The government agrees to the relief petitioner seeks. (See DE # 65.) The instant motion

and petitioner’s § 2255 motion, (DE # 41), to the extent petitioner alleges a claim based on

Johnson v. United States, 135 S. Ct. 2551 (2015), are ALLOWED. The judgment entered 12

March 2015 and petitioner’s conviction on Count 2 are VACATED. Count 2 is DISMISSED.

The government’s motion to dismiss, (DE # 45), is DENIED as moot. Petitioner’s pro se second

§ 2255 motion, (DE # 62), is DISMISSED WITHOUT PREJUDICE because petitioner is

represented by counsel. Resentencing on Count 1 is SET for 23 September 2019. The U.S.

Probation Office is directed to file a memorandum setting forth any revisions to the Presentence
Report, (DE # 26).

       This 26 August 2019.



                              __________________________________
                                           W. Earl Britt
                                           Senior U.S. District Judge




                                       2
